Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
The Amendment filed May 4, 2022 has been entered. 
Claims 1, 4-6, 8, 10-11, 13-14, 16-17, and 19 are rejected over the previously applied reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10-11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0075776 to Garlapati et al. (“Garlapati”).
With respect to claim 1, Garlapati discloses in Fig. 4 a driver-receiver system, comprising: 
a driver circuit (e.g., 402) comprising a differential operational amplifier (e.g., common mode feedback circuit 404 in Fig. 4 and current-mode logic buffer circuit 600 in Fig. 6 forming CML logic buffer circuit 402 in Fig. 4 according to Paras. 35 and 39) configured to receive an input voltage (e.g., Vin1-VIN2) based at least in part on a digital logic output (OUT1-OUT2 correspond to the claimed digital logic output in that Fig. 2 shows high voltage VOH and low voltage VOL having distinctive ranges that separate the high voltage from the low voltage so as to form a digital logic according to Para. 31.  Further, Vin1-Vin2 are based at least in part on OUT1-OUT2 in that Vin1-Vin2 have a predetermined input range so that the output voltage OUT1-OUT2 vary between OUT1MIN and OUT1MAX, according to Para. 36), and produce a differential output voltage (e.g., OUT1-OUT2) based at least in part on the input voltage; and 
a receiver circuit (e.g., 401 in Fig. 4) communicatively coupled to the driver circuit, wherein the receiver circuit is configured to receive the differential output voltage from the driver circuit (e.g., 402).  
The driver circuit (e.g., 402) is associated with a differential logic type (e.g., Fig. 6 CML logic buffer circuit is a differential logic type) which is a positive emitter-coupled logic (PECL) (e.g., Para. 34).
The differential operational amplifier (e.g., common mode feedback circuit 404 in Fig. 4 and current-mode logic buffer circuit 600 in Fig. 6 forming CML logic buffer circuit 402 in Fig. 4 according to Paras. 35 and 39) includes a common mode adjust pin (e.g., VREF1/VREF2 in Fig. 10 forming 404 in Fig. 4 may be a pin as discussed below) to apply an offset (e.g., VREF1/VREF2 differs by an offset voltage from the predetermined common mode voltage according to Para. 50) to the differential output voltage.  
As to the feature that the offset applied to the differential output voltage is based at least in part on the differential logic associated with the driver circuit, such a feature is considered to be a recitation of the intended use of the claimed invention: claim 1 does not positively recite an offset generation circuit that generates the offset as part of the claimed circuitry.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the Fig. 4 circuit of Garlapati is capable of the recited use (e.g., receiving a reference voltage of VREF1/VREF2, which may be at least in part on the differential logic type (e.g., a positive emitter-coupled logic (PECL) (e.g., Para. 34).  
Fig. 4 of Garlapati fails to disclose that a common mode adjust pin (e.g., VREF1/VREF2 in Fig. 10 forming 404 in Fig. 4) may be a pin.  However, it was notoriously well known to a person of ordinary skill in the art before the earliest filing date of the claimed invention that connections to reference voltages/supply voltages may be made by external pins; an official notice of the foregoing fact is hereby taken.  For example, US 8,629,713 to Pietri et al. discloses in Fig. 1 that supply voltage VIN is supplied through external pin 103.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement the connections to a common mode adjust pin (e.g., VREF1/VREF2 in Fig. 10 forming 404 in Fig. 4 of Garlapati) connected to reference voltages in Fig. 10 of Garlapati with the notoriously well-known external pin used for connecting to a reference voltage/supply voltage because the connection to the reference voltage (e.g., VREF1/VREF2) input terminal in Fig. 10 of Garlapati needs a specific implementation and the notoriously well-known external pin used for connecting to a reference voltage/supply voltage provides such a specific implementation.
With respect to claim 4, the input voltage (e.g., VIN1-VIN2) includes two differential input voltages.  
With respect to claim 5, the digital logic output is a differential output (e.g., OUT1-OUT2).  
With respect to claim 6, a power source (e.g., VDD/VCC) provides a power source voltage to the differential operational amplifier (e.g., current-mode logic buffer circuit 600 in Fig. 6 forming CML logic buffer circuit 402 in Fig. 4 according to Paras. 35 and 39).  
With respect to claim 8, the differential operational amplifier (e.g., current-mode logic buffer circuit 600 in Fig. 6 forming CML logic buffer circuit 402 in Fig. 4 according to Paras. 35 and 39) is configured to produce the differential output voltage based at least on an internal fixed gain (e.g., a gain that is fixed by component values of current-mode logic buffer circuit 600 in Fig. 6 forming CML logic buffer circuit 402 in Fig. 4 (according to Paras. 35 and 3) making up a differential amplifier) of the differential operational amplifier.
With respect to claim 10, Fig. 6 discloses a single differential voltage divider (e.g., 1006 and 1008 in Fig. 10 divide voltages between OUT1-OUT2) when the input voltage includes two differential input voltages, wherein the single differential voltage divider comprises a resistor.  
With respect to claim 11, the above discussion for claim 1 similarly applies.
With respect to claims 13-14 and 16, the above discussion for dependent claims of claim 1 similarly applies.
With respect to claim 17, the above discussion for claim 1 similarly applies.
With respect to claim 19, the above discussion for dependent claims of claim 1 similarly applies.

Response to Arguments
Applicant's arguments filed May 4, 2022 have not been found persuasive.  For example, Applicant argues that Garlapati does not disclose a differential operational amplifier configured to receive an input voltage based at least in part on a digital logic output as required for claim 1.  However, as discussed in the above rejection of claim 1 and reiterated below, such a feature is disclosed in Garlapati.  For example, Garlapati discloses in Fig. 4 a differential operational amplifier (e.g., common mode feedback circuit 404 in Fig. 4 and current-mode logic buffer circuit 600 in Fig. 6 forming CML logic buffer circuit 402 in Fig. 4 according to Paras. 35 and 39) configured to receive an input voltage (e.g., Vin1-VIN2) based at least in part on a digital logic output (OUT1-OUT2 correspond to the claimed digital logic output in that Fig. 2 shows high voltage VOH and low voltage VOL having distinctive ranges that separate the high voltage from the low voltage so as to form a digital logic according to Para. 31.  Further, Vin1-Vin2 are based at least in part on OUT1-OUT2 in that Vin1-Vin2 have a predetermined input range so that the output voltage OUT1-OUT2 vary between OUT1MIN and OUT1MAX, according to Para. 36).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842